Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 7,380,005 B1 discloses Exemplary embodiments include a method for improving overall end-to-end runtime latency of flow graphs of message transformations which are placed onto an overlay network of broker machines by aggressively replicating stateless transformations, the method including defining a message transformation flow graph including computational nodes and edges, receiving information about measured and estimated properties of a message flow associated with the transformation graph, receiving information about physical brokers and links in an overlay network onto which the message transformation graph is deployed, labeling each of a plurality of stateless transformations associated with the message transformation graph as replicable, heuristically determining the number of replicas and the corresponding load partitioning ratios among these replicas for each of the replicable stateless transformations, converting the message transformation graph into an enhanced flow graph having a plurality of virtual replicas of each of the plurality of replicable stateless transformations, and having a plurality of additional data partitioning filter transformations configured to partition the workload for each of the plurality of stateless transformations labeled as replicable, running a placement algorithm with the enhanced flow graph to generate an optimal assignment of the transformations in the enhanced flow graph to brokers in the overlay network, and consolidating each of the plurality of virtual replicas that are assigned to a common message broker.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195